DETAILED CORRESPONDENCE
Summary
This is the initial Office Correspondence based on the Pang, et al. application filed with the Office on 6 August 2019.

Claims 1-41 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The present application does not make claim to any prior patent application; therefore the effective filing date of the present application is 6 August 2019.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6, 8, 9, 13, 14, 21, 23, 25 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a US Patent Application Publication to Chou, et al. (US 2014/0131204 A1; hereinafter, “Chou”).

Regarding claim 1, Chou discloses a device to aggregate particles in a fluid ([0004]; which reads upon the claimed, “[a] fluidic apparatus for detection of a chemical substance”).  Chou teaches a channel which carries fluid containing particles ([0036]; which reads upon “a fluidic structure arranged to receive a sample containing a target substance”).  Chou further teaches a constriction structure formed of the electrically insulative material and located in the channel to narrow a channel dimension and forming an opening with a size in the nanometer range, and a circuit coupled to the substrate to apply an ac electric field and a dc bias electric field along the channel, in which the constriction structure is structured to magnify the applied ac electric field to operative collective aggregate the particles in an adjacent region on a side of the opening of the constriction ([0004]; which reads upon “a trapping structure in fluid communication with the fluidic structure, and arranged to immobilize the target substance in a detection region”).  Additionally, Chou teaches a sensor (209) to monitor or characterize the entrapped and enriched biomolecules in the collection region, wherein said sensor can be an optical sensor ([0048]) and a there is a correlation between the fluorescence intensity and concentration of the target molecule (e.g., Figure 3B-3D; which reads upon the limitation, “wherein the detection region of the trapping structure is arranged to alter a physical characteristic of an incident light signal which represents a concentration of the target substance contained in the sample”).



Regarding claim 6, Chou teaches nanofluidic channels which contain nanoconstriction ([0057]), wherein said nanofluidic channels correspond to the claimed holes. 

Regarding claim 8, Chou teaches gating electrode which can be configured in the enrichment zone at each constriction structure of the array or cascade of constriction structures or each channel of the array of channels, wherein the device can be operated such that an electrical potential applied on the gating electrode that can affect the FEO in the enrichment zone and allow further control of the enrichment of the corresponding types of dammed particles ([0065]).

Regarding claim 9, Chou teaches the nano eDEP device can be operated to separate two or more particles from one another by temporal control of the particle aggregation at the nanoconstrictions ( e.g., having a uniform field focusing factor at the nanoconstrictions) based on the control of the electrical parameters ([0066]).

e.g., Figure 2A).

Regarding claim 14, Chou teaches the disclosed nano eDEP device can include inlet/outlet reservoirs at the ends of the channel ([0046]).

Regarding claim 21, Chou teaches observing fluorescence ([0049]), which inherently involves optical wavelength of the incident light signal.

Regarding claim 23, Chou teaches the limitations of instant claim 1, as outlined above.  Chou also teaches an exemplary imaging and electrical system used in the described implementations included an inverted epifluorescence microscope (IX 71, Olympus, Tokyo, Japan), equipped with a 40x objective (e.g., N.A. 0.7) and a thermoelectrically cooled electron multiplying charge coupled device (EMCCD) ([0069]).

Regarding claim 25, Chou teaches the elements of instant claim 1, as outlined above.  As the elements are present in the disclosed device, they are therefore “provided” as a method of fabricating.

Regarding claim 26, Chou teaches nanofluidic channels which contain nanoconstriction ([0057]), wherein said nanofluidic channels correspond to the claimed holes. 


Allowable Subject Matter
Claims 3-5, 7, 10-12, 15-20, 22, 24 and 27-41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The cited Chou reference is the closest prior art to the instant claims.  However, Chou does not teach the structural elements recited in any of claims 3-5, 7, 10-12, 15-20, 22, and 24.  Further, Chou does not teach forming structural elements via imprinting, and therefore does not read upon or suggest the limitations of claims 27-41.

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., 
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795  
2 December 2021